DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 3/17/2022, for a Request for Continued Examination (RCE), is acceptable and a RCE has been established.  An action on the RCE follows.

Response to Arguments
Applicant’s arguments, filed 3/17/2022, with respect to §102 and §103 have been fully considered and are persuasive.  The prior art rejections of 12/17/2021 have been withdrawn. 

Reasons for Allowance
Claims 1-6, 8-13, and 15-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 8 are directed to an apparatus configured for wireless communication, the apparatus comprising:
at least one processor; and
a memory coupled to the at least one processor, wherein the at least one processor is configured to:

process the repetitive intra-symbol reference signal; and
modify at least one parameter of a plurality of parameters in accordance with the processing of the repetitive intra-symbol reference signal.
The closest prior art of Lee (US 2019/0058558) discloses everything described above.
However, the prior art does not disclose: 
the symbol to which the repetitive intra-symbol reference signal is mapped is before a first symbol used for transmission of data on a physical downlink shared channel (PDSCH), and wherein the symbol to which the repetitive intra-symbol reference signal is mapped and the first symbol are within a same subframe.
These limitations, in combination with the rest of the recited subject matter, distinguish independent claims 1 and 8, and their dependents over the prior art, rendering them allowable.

Claims 15 and 23 are directed to an apparatus configured for wireless communication, the apparatus comprising:
at least one processor; and
a memory coupled to the at least one processor, wherein the at least one processor is configured to:

transmit the reference signal.
The closest prior art of Lee (US 2019/0058558) discloses everything described above.
However, the prior art does not disclose: 
determine a repetition factor for a repetitive intra-symbol reference signal mapping based on an event that triggered transmission of a reference signal.
This limitation, in combination with the rest of the recited subject matter, distinguishes claims 15 and 23, and their dependents, over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/21/2022